I concur in the opinion of Mr. Justice BUTZEL, except as relates to custody of children and payment of alimony.
The opinion mentions plaintiff's frequent intoxication; her repeated improper exposures of her person; her being, while thus exposed, on the kitchen floor with the milkman; the trailer episode with its attending circumstances, persuasive to two witnesses of plaintiff's adultery; her violent physical attacks on defendant. The record reeks of unseemly conduct and intimacies between plaintiff and men other than her husband. Some of this occurred in the presence of the oldest child, as did also drinking, cursing and filthy talking on the part of plaintiff and such men. The sordid details need not be recounted.
Furthermore, the record discloses plaintiff's repeated and continuous neglect and disregard for the welfare of the children. She was constantly away from home all day long, leaving the children to the care of young girls. Despite the family's ample means, the oldest daughter was found to be undernourished and in a run-down condition. Plaintiff exhibited a lack of patience with or affection for the children, on one occasion being overheard to say to her husband, to quote a disinterested witness, "that she was going to kill the child if it didn't keep quiet and she wished it was dead." The preference accorded the mother by statute (3 Comp. Laws 1929, § 12852* [Stat. Ann. § 25.311]) plaintiff has, in this case, forfeited by gross misconduct and a demonstrated unfitness. At the same time, it appears that defendant has been a kind, considerate and affectionate father, concerned about his children. He was not shown to be in any way unfit to have their custody. An award of custody to the *Page 172 
mother would do violence to the best interests of the children.
For these reasons, I believe that the decree should grant custody of the two children of the parties to the defendant and that he should be required to pay plaintiff no alimony whatsoever; but that in all other respects the decree should provide as directed in Mr. Justice BUTZEL'S opinion.
SHARPE, C.J., and BOYLES, REID, NORTH, and CARR, JJ., concurred with DETHMERS, J.
* 4 Comp. Laws 1948, § 722.541. — REPORTER.